Title: Thomas Jefferson to Harry Innes, 18 September 1813
From: Jefferson, Thomas
To: Innes, Harry


          Dear Sir Monticello Sep. 18. 13.
          Your information is correct that we possess here the genuine race of Shepherd dogs. I imported them from France about 4. years ago. thy they were selected for me by the Marquis Fayette, and I have endeavored to secure their preservation by giving them,
			 always in pairs, to those who wished them. I have 4. pair myself at different places, where I suffer no other dog to be;
			 and
			 there are others in the neighborhood. I have no doubt therefore that from some of these we can furnish a
			 pair, or perhaps two, at any time when Judge Todd can send for them; he giving me some notice to seek out a litter in a proper state for travelling. there are so many applications for them
			 that there are never any on hand, unless kept on
			 purpose. their extraordinary sagacity renders them extremely valuable, capable of being taught almost any duty that may be required of them, and the most
			 anxious in the performance of that duty,
			 the
			 most watchful & faithful of all servants. but they must be reasonably fed; and are the better for being attached to a master.
			 if they are forced by neglect & hunger to prowl for
			 themselves, they becom their sagacity renders them the most destructive marauders imaginable. you will see your flock of sheep & of hogs disappearing from day to day, without ever being able to detect them in
			 it.
			 they learn readily to go for the cows of an evening,
			 or for the sheep, to drive up the chickens, ducks, turkies every one into their own house, to
			 keep forbidden animals from the yard, all of
			 themselves and at the proper hour, and are the most watchful house-dogs in the world. I shall be happy in an occasion of being useful to you by putting you in stock with them, and avail my self of this occasion of renewing to you the assurance of my high esteem and respect.
          Th:
            Jefferson
        